J-A02041-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: DOMINIC M. HULL                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: MELISSA WILSON                  :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 830 WDA 2021

                  Appeal from the Order Entered July 2, 2021
       In the Court of Common Pleas of Fayette County Orphans' Court at
                              No(s): 2621-0684


BEFORE: OLSON, J., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                        FILED: FEBRUARY 9, 2022

        Melissa Wilson (Wilson) appeals the order of the Court of Common Pleas

of Fayette County Orphans’ Court (trial court) disposing of the remains of her

son, Dominic M. Hull (decedent). After the decedent’s death, the trial court

recognized his only sister, Mia N. Hull (Hull), as the decedent’s next-of-kin so

that she would have authority to dispose of his remains in Pennsylvania.

Wilson contends that the trial court misinterpreted the Probate, Estates and

Fiduciaries Code, 20 Pa.C.S. § 305, in ruling that she and the decedent were

estranged, and that the decedent intended for Hull to serve as his next-of-kin.

Wilson argues further that the trial court erred in finding there was clear and




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A02041-22


convincing evidence that the decedent was estranged from her at the time of

his death. We affirm.

                                               I.

       The decedent passed away in a fatal car crash on June 21, 2021.1 At

that time, the decedent was only 18 years old. He was survived by his mother

(Wilson), his older sister (Hull), and a half-brother. The decedent’s father

(Eric Hull) had been killed in combat while serving in Iraq in 2003 when the

decedent was one-year-old and Hull was three-years-old.

       The decedent’s accident occurred in Fayette County, Pennsylvania,

where the decedent had been residing with Hull and the siblings’ maternal

grandparents. Upon the decedent’s death, Hull filed a petition to determine

the disposition of the decedent’s remains.          Hull testified that she filed the

petition because the decedent was estranged from Wilson and he had

expressed a desire to be buried next to his father in the Lafayette Memorial

Park Cemetery.         In support, Hull gave her account of the decedent’s

relationship with Wilson.

       Hull testified that she lived with Wilson and the decedent in Fayette

County until 2008, at which point the family moved to Washington County,



____________________________________________


1 The decedent’s girlfriend was a passenger in the vehicle he was driving at
the time of the accident and she survived the crash. She did not testify at the
trial, and no evidence was introduced concerning the circumstances of the
decedent’s death.


                                           -2-
J-A02041-22


Pennsylvania.     In 2017, Hull and the decedent then moved with Wilson to

Tennessee. They were accompanied by the decedent’s step-father, Kristin

Wilson.2 Wilson soon gave birth to the decedent’s half-brother.

       Hull testified that while the decedent was residing with Wilson in

Tennessee, he was physically and emotionally abused.           In 2010, the

decedent’s teachers noticed bruises on his face and the decedent reportedly

explained that he had been beaten with a board by his step-father.        The

decedent and Hull were temporarily removed from the custody of their mother

and step-father and were placed in the custody of their maternal grandparents

in Fayette County.3

       Six months later, however, Wilson’s custody was reinstated on appeal

because the Child Protective Services Agency was unable to prove with

substantial evidence the allegations of abuse. Once returned to their mother’s



____________________________________________


2 The legal name of the decedent’s mother at this point was Melissa Hull; she
took the surname of the decedent’s step-father, Kristin Wilson, upon her re-
marriage in 2018.

3 A Juvenile Hearing Master recommended in 2011 that the decedent and his
sister should be placed in the care of their maternal grandparents. See Trial
Exhibit 10 (Washington County Juvenile Court Division, Hearing Master
Recommendation, 7/6/2011). The Master referred to photographic evidence
showing bruises on the decedent’s face and several other parts of his body,
including his arms and buttocks. The Master noted that Wilson offered no
explanation for how her child sustained those injuries. Rather, Wilson
suggested that the photographs had been fabricated by the decedent’s
grandparents, and she denied that the injuries could have been inflicted by
the decedent’s step-father.


                                           -3-
J-A02041-22


care, the siblings were prohibited from having contact with their maternal

grandparents.

      On the day of her 18th birthday in September 2018, Hull moved out of

Wilson’s home and relocated to Fayette County, where her maternal

grandparents still resided.   After she had returned to Pennsylvania, Hull

remained in touch with the decedent, but she had little to no contact with

Wilson. Hull claimed that she had been physically and emotionally abused in

Wilson’s home just as her brother had been.

      Further, Hull testified that by September 2020, the decedent had

dropped out of college and been kicked out of Wilson’s home, forcing the

decedent to live with his friends’ families.   With no other place to go, the

decedent returned to Pennsylvania, taking with him only what he could fit into

his backpack. After staying with his maternal grandparents and Hull for a few

months, the decedent went back to Tennessee to gather the rest of his

belongings.

      During his stay with his maternal grandparents, Hull agreed to the

decedent’s request that Wilson be kept unaware of where he was living. The

decedent feared that if she knew he was staying with his maternal

grandparents, Wilson would cut off contact with him, as she had with Hull.

Despite that secrecy, the decedent appeared to want to reside in Pennsylvania

indefinitely.   He had opened an account at a local bank, obtained a

Pennsylvania driver’s license and began working a full-time job.        When


                                    -4-
J-A02041-22


discussing their father, the decedent would sometimes confide to Hull that he

wanted to be buried “right next to his dad.” See Trial Transcript, 6/29/2021,

at p. 34.

      Hull corroborated her allegation of estrangement by introducing text

messages exchanged between the decedent and Wilson a few months before

the decedent’s death. The text messages concerned a dispute between the

decedent and Wilson over the proceeds of his father’s military death benefits.

The decedent had sought to obtain the funds to purchase a car, and Wilson

apparently blocked him from withdrawing the funds. The decedent accused

Wilson of “trying to screw [him]” and Wilson responded that the decedent

should not have chosen his maternal grandparents over her. See id. at pp.

32-33.

      The decedent’s maternal grandmother, Milicia DeFabbo, took the stand

and testified consistently with Hull’s account regarding Wilson’s conduct

toward the decedent and the rest of the family. According to DeFabbo, Wilson

refused to allow the decedent and Hull to see their grandparents after they

moved out of their home in 2008. This lasted for about eight years until 2018

when Hull turned 18 and moved back in with them. The decedent then moved

in with them in 2020 shortly after he turned 18.

      After he had moved in with his maternal grandparents, the decedent

explained that he had to leave Tennessee because “they told him to get out,

his mother.    And he wasn’t wanted there anymore.”          Trial Transcript,


                                    -5-
J-A02041-22


7/2/2021, at p. 11.    The decedent told them further that he had been

physically abused and that Wilson “was taking his money that was left from

his dad to him and spending it.”     Id.   DeFabbo produced a letter from

December 2020 in which the decedent thanked his grandparents because “if

it wasn’t for [them], [he] would be homeless.”       Id.   The decedent also

apologized in the letter for having had no contact with them for the previous

nine years.

      Additionally, DeFabbo recalled a conversation she had had with the

decedent the week before his fatal crash as to where he wanted to be buried:

      He came home one day and he said, I said, where were you
      honey? He said, I was at my daddy’s grave talking to him. He
      said, it’s so peaceful there, Grandma. And I said, did your mommy
      ever tell you how your daddy came to be buried there? And he
      said no, and I proceeded to tell him that when we went to pick the
      graves, where they took us, it smelled like cow manure and the
      property adjoining that had cows. And his mom said, this is
      perfect because Eric loved cows. And he said, [Grandma], if I die
      or get killed I want buried right beside him. And I said, Dominic
      please don’t say that, Honey. You got your whole life ahead of
      you. I said, [Grandma and Grandpa] are gonna be gone long
      before you are, honey. He said, I’m just saying.

Id. at p. 14.

      The decedent’s maternal grandfather, Anthony DeFabbo, also testified,

and he described the relationship between Wilson and the decedent as

extremely strained due to financial disputes and the poor condition of his

vehicle:

      He called her numerous times because that was the only car.
      Everything he’s been driving way to get a decent is junk and all
      he wanted to do was buy a car and she always said that you’re

                                    -6-
J-A02041-22


      not getting your money until you're 21. And he would actually get
      off of that phone and said, I’m hating her more every time I call
      her. For making me run around in junk and it’s my money that
      my dad died for to give me.

Id. at p. 26.

      At the trial, Wilson presented a much different account of her

relationship with the decedent. She testified that she and the decedent had

always been very close. Wilson denied kicking the decedent out of her home

shortly before he returned to live with his maternal grandparents in

Pennsylvania; she denied prohibiting the decedent from having contact with

his maternal grandparents; she denied withholding funds from the decedent;

and she denied having any knowledge of him being abused while he was living

with her and the decedent’s step-father.

      Further, Wilson disputed that the decedent had planned on staying in

Pennsylvania.   She claimed that the decedent had informed her not long

before his accident that he intended to move back to Tennessee, in large part

because he wanted to live near her. Even after the decedent moved from

Tennessee to Pennsylvania, he would often send Wilson gifts and holiday

cards.   Wilson submitted text messages exchanged between her and the

decedent demonstrating their mutual affection.    While they had had some

arguments over the decedent’s education and some financial matters, Wilson

claimed the disputes had been temporary.

      As to where the decedent wanted to be buried, Wilson testified that in

May 2021, he had told her his preference was to be placed next to his

                                    -7-
J-A02041-22


deceased dogs, which were located in Robbins, Tennessee. However, Wilson

admitted that the last communication she had with the decedent was about

five weeks before his death.           Additionally, Wilson testified that if given

authority, she would bury the decedent’s remains on her property in

Tennessee, apart from where the decedent’s dogs were located. Wilson did

not dispute that she had not spoken to the decedent’s maternal grandparents

in several years, and that they had never even been given Wilson’s address.4

       The trial court ultimately found Hull’s version of events more credible

than Wilson’s. Accordingly, the trial court concluded that the decedent had

been estranged from Wilson at the time of his death, and that the decedent

had intended for Hull to dispose of his remains next to his father’s plot in

Pennsylvania.5 The trial court then entered an order outlining its factual and

legal findings. See Trial Court Opinion, 7/2/2021.




____________________________________________


4Significantly, in text messages exchanged between Wilson and the decedent,
Wilson told him, “I will never deal with those people again[.]” See Trial Exhibit
2. Wilson also clearly advised the decedent that she “won’t tolerate the
disrespect” of the decedent choosing to associate with his maternal
grandparents and his sister. Id.

5 The trial court gave some credence to Wilson’s evidence, noting that the
decedent almost certainly had “mixed emotions” toward his mother. Trial
Transcript, 7/2/2021, at pp. 102-03. However, the trial court found the
testimony of the decedent’s maternal grandparents to be highly credible,
specifically with regard to the decedent’s express verbal declaration that he
wanted to be buried next to his father. See id.


                                           -8-
J-A02041-22


      Wilson timely filed post-trial motions challenging the legal and factual

grounds for the trial court’s order and the motions were denied. See Trial

Court Order, 7/16/2021. Wilson then timely appealed, and the trial court filed

a 1925(a) opinion, further discussing the basis for its ruling in response to

Wilson’s appellate claims. See Trial Court Opinion, 8/31/2021, at 6-7.

      As to the issue of who the decedent wanted to as his next-of-kin, the

trial court explained that:

      Evidence was presented that the Decedent verbally expressed a
      contrary intent [than to have Wilson assume that role]. The
      Decedent’s sister and grandfather both testified that the Decedent
      told them to bury him next to his father in LaFayette Memorial
      Park. The Court further notes that the Decedent’s grandfather’s
      testimony was overwhelmingly credible. The evidence showed
      that the Decedent had verbally expressed, explicitly and sincerely,
      a contrary intent that a person other than the one authorized by
      § 305 determine the final disposition of his remains, to wit:
      whomever would bury him in LaFayette Memorial Park.

Id. at 6 (emphasis in original).

      As to the issue of whether the decedent and Wilson had an “enduring

estrangement,” the trial court emphasized a number of facts which supported

its conclusion that the standard for that statutory ground had been satisfied:

      [T]here was a physical and emotional separation from the
      [Decedent] by [Wilson]. And while there was certainly some
      affection, I find that there was, that the evidence clearly
      demonstrates an absence of due affection, trust, and regard for
      the [Decedent] . . . [T]he attitude that comes through to me was,
      ‘You’re my son and it’s my way or the highway,’ and he chose the
      highway, because he did not feel that he was receiving as much
      affection, trust, and regard as he should have received at home.

Id. at 7 (emphasis in original).


                                     -9-
J-A02041-22


       The trial court went on to discuss “evidence in the form of text messages

and eyewitness testimony” which revealed that the relationship between

Wilson and the decedent was “at best, strained.”          Id.   The trial court

highlighted one particular message that Wilson had sent to the decedent which

reads, “I’m glad not my problem. Got you to 18 and if [you’re] not happy

with me then so be it.” Id. Additionally, the trial court found it significant

that the decedent had moved hundreds of miles away from Wilson prior to his

death, undercutting Wilson’s claim that she and her son were emotionally

close at that point. This appeal followed.6

                                               II.

                                               A.

       Wilson first contends the trial court misapplied and misinterpreted 20

Pa.C.S. §305(a), (c) and (e) regarding the next-of-kin’s authority to dispose

of a decedent’s remains. She argues that the trial court erred by construing

the decedent’s wish to be buried in Pennsylvania as an expression of “contrary

intent” for someone other than Wilson to act as his next-of-kin. As to her

relationship with the decedent, Wilson argues that the trial court misconstrued


____________________________________________


6 “When reviewing a decree entered by the Orphans’ Court, this Court must
determine whether the record is free from legal error and the court’s factual
findings are supported by the evidence. Because the Orphans’ Court sits as
the factfinder, it determines the credibility of the witnesses and, on review,
we will not reverse its credibility determinations absent an abuse of that
discretion.” Estate of Powell, 209 A.3d 373, 375-77 (Pa. Super. 2019). The
Orphans’ Court’s legal conclusions, however, are reviewed de novo. See id.


                                          - 10 -
J-A02041-22


the facts and relied on incorrect definitions of statutory terms describing what

constitutes an “enduring estrangement.”

      Under the Probate, Estates and Fiduciaries Code, a decedent’s remains

are to be disposed of by the next-of-kin, which is defined in 20 Pa.C.S. § 305

as “[t]he spouse and relatives by blood of the deceased[.]” That statute, in

turn, incorporates the laws of intestate succession to identify the order of the

persons qualified to serve as a decedent’s next-of-kin. See id. (definition of

“next-of-kin”); see also 20 Pa.C.S. § 2103 (intestate succession statute

enumerating the order of persons authorized as next-of-kin for an unmarried

decedent).

      Where a decedent has died intestate and without a surviving spouse, a

surviving parent of the decedent would become his next-of-kin. See id. at

§ 305(c); see also 20 Pa.C.S. § 2103. However, another relative may be

recognized as next-of-kin with authority to dispose if “the court determines

that clear and convincing evidence establishes enduring estrangement,

incompetence, contrary intent or waiver and agreement[.]”               Id. at

§ 305(d)(1); see also id. at § 305(c).

      “Contrary intent” is defined as “[a]n explicit and sincere expression,

either verbal or written, of a decedent adult or emancipated minor prior to

death and not subsequently revoked that a person other than the one

authorized by this section determine the final disposition of his remains.” 20

Pa.C.S. § 305(e).    “Enduring estrangement” is defined as “physical and


                                     - 11 -
J-A02041-22


emotional separation from the deceased at the time of death of the person

authorized by this section to determine the final disposition of the decedent’s

remains, which has existed for a period of time that clearly demonstrates an

absence of due affection, trust and regard for the deceased.” Id.

       In this case, Wilson is indisputably the decedent’s default next-of-kin.

The trial court recognized that fact, but nevertheless designated Hull as the

next-of-kin for the purpose of disposing of the decedent’s remains because

there was clear and convincing evidence of grounds enumerated in Section

305(d), namely, “contrary intent” and an “enduring estrangement.”          The

record does not support Wilson’s claim that the trial court misapplied the law

as to either of those two independent bases for naming Hull the next-of-kin.7

       In its opinion, the trial court cited all of the above provisions of the

Probate, Estates and Fiduciaries Code. See Trial Court Opinion, 9/2/2021, at

3-4.   The trial court identified facts in the record which would satisfy the

applicable test for contrary intent, most notably the testimony of multiple

witnesses that the decedent wanted to designate “whomever would bury him

in LaFayette Memorial Park” as his next-of-kin.       See Trial Court Opinion,

8/31/2021, at 6-7. That person is Hull, not Wilson.




____________________________________________


7 “When we review a legal conclusion based on statutory interpretation, our
standard of review is de novo and our scope of review is plenary.” Johnson
v. Neshaminy Shore Picnic Park, 217 A.3d 320, 323 (Pa. Super. 2019).


                                          - 12 -
J-A02041-22


      The trial court’s discussion of the “enduring estrangement” standard

also indicates that the statutory provision was correctly applied.        Multiple

witnesses testified that the decedent left Tennessee because Wilson kicked

him out of her home. The record is replete with text messages from Wilson

to the decedent in which she warned him that he would be disowned if he

continued to associate with his relatives in Pennsylvania.          While Wilson

presented conflicting evidence tending to show that she and the decedent

remained emotionally close, it was the trial court’s role to weigh the evidence

and determine whether Hull had satisfied the provisions of 20 Pa.C.S. § 305.

      At the bench trial and in its written opinion, the trial court identified

competent evidence in support of its finding that there was an enduring

estrangement between the decedent and Wilson because at the time of his

death, there was an “absence of due affection, trust and regard for the

deceased.” Pa.C.S. § 305(e). Thus, because the trial court did not misapply

or misinterpret the law, Wilson’s first two appellate claims have no merit.

                                        B.

      Wilson’s final contention is that the trial court erred in finding that there

was clear and convincing evidence of an enduring estrangement between her

and the decedent.      She asserts that the evidence of estrangement was

insufficient to justify revocation of her status as next-of-kin, and that, if

anything, the evidence demonstrated her ongoing love, care and affection for

her son until the time of his death.


                                       - 13 -
J-A02041-22


      As discussed above, “enduring estrangement” is a “physical and

emotional separation from the deceased at the time of death of the person

authorized by this section to determine the final disposition of the decedent’s

remains, which has existed for a period of time that clearly demonstrates an

absence of due affection, trust and regard for the deceased.” 20 Pa.C.S.

§ 305(e). In order for testimony to satisfy the clear and convincing evidence

standard, a trial court must find:

      that the witnesses . . . [are] credible; that the facts to which they
      testify are distinctly remembered and the details thereof narrated
      exactly and in due order; and that their testimony is so clear,
      direct, weighty, and convincing as to enable the trier of fact to
      come to a clear conviction, without hesitancy, of the truth of the
      precise facts in issue. It is not necessary that the evidence be
      uncontradicted provided it carries a clear conviction to the mind
      or carries a clear conviction of its truth.

In re Novosielski, 992 A.2d 89, 107 (Pa. 2010) (citation omitted); see also

In the Interest of J. M., 166 A.3d 408, 427 (Pa. Super. 2017) (same).

      From our review of the record, we cannot find that the trial court erred

in concluding there was clear and convincing evidence of an enduring

estrangement between Wilson and her son. As outlined above, the trial court

heard testimony from the decedent’s sister and maternal grandparents, all of

whom stated unequivocally that Wilson and the decedent were estranged in a

manner that fits the term’s definition in Section 305(e). The testimony of

these witnesses was corroborated by text messages exchanged between the

decedent and other members of his family, including Wilson.




                                     - 14 -
J-A02041-22


       The trial court credited evidence that the decedent either left or was

kicked out of Wilson’s home in Tennessee, causing the decedent to live

temporarily with friends and then with his maternal grandparents in

Pennsylvania.      In a handwritten letter the decedent sent to his maternal

grandparents, he stated that he would have been homeless were it not for

their help. Ample evidence was introduced at trial concerning a number of

serious financial and familial disputes the decedent had with his mother, who

he had not been communicating with for five weeks preceding his death.

       Although Wilson presented evidence that she and her son had always

been on good terms, the trial court ultimately found Hull’s contrary evidence

to be more credible. On review, this Court must afford great deference to the

trial court’s credibility determinations. See Estate of Powell, 209 A.3d 373,

375-77 (Pa. Super. 2019). All reasonable inferences from the evidence must

be made in favor of the prevailing party below, Hull. See id. Viewing the

evidence in the light most favorable to Hull and considering the credibility

determinations made in Hull’s favor, we find no basis to disturb the trial court’s

findings and, thus, the order designating Hull as the decedent’s next-of-kin

must stand.8

       Order affirmed.



____________________________________________


8 This Court can affirm the trial court on any valid basis appearing in the
certified record. See In re E.M.I., 57 A.3d 1278, 1290 n. 6 (Pa. Super.
2012).

                                          - 15 -
J-A02041-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/9/2022




                          - 16 -